Title: To James Madison from Jonathan Elwell, 26 March 1821
From: Elwell, Jonathan
To: Madison, James


                
                    Respected Sir
                    March 26th 1821 State of Main
                
                I Write to Inform You of my Lemantable Sitewation & if Your Exelincey recolects in 1811 and 1812 I Was on to se You and made an Aplication Concerning the Schoner Hero and Cargo that Was robed from me and My regester forged in Wilmington North Carlonia. You Advised me to wait Untill Congress met and lay my Greviance befour the House Which I did take Your Advise and petioned for releif. The petion was dispenced With reading befour the House and refered to a Comitee Of Comerce and Manefactors Which I think was the Wrong Comitee to have layed the business befour as I think the Comitee of the Judicary Would have been more proper. Then the Whole business of the Courts would have been examined into and the Matter fully explained—by Some Means the business was delayed so that I Could Not Obtain no Information nor redress Whatever. Neither have I had a full knoledge of the whole business since I left Washington on the Account of having to render the same fate in this state for the proceedings has been Just alike in Both states by the Influence of that Combination of swindlers of the Laws of our Cuntry. When Ariving into the state of Massachusetts their I found a power put on reccord perporting to be a General power. I then Advertised the Whole proceedings a forgery in the Argis paper printed in portland a forgery in order to back all their fallce proceedings Under that stolen power. They sold reail and personal property to a Large an Amount and received the money and gave deeds Contrary to law Which the Combination of theives and swindlers Cannot deny because those deeds was put on reccord in the County of Hancock—and Now they Come forrawd and say it was to try to save my property So like the Theif When he is de[te]cted Must and will have some excuse. They Own they Ment to steel but the Whole business Neads no further proof than the records where the deeds Are recorded and the Stattitute violated by their artfull proceedings. I Humbly if they meant to serve me Which they pretended Why did they place my Whife and Children in a state of starvation in my absence from Them So that they were Obliged to Cawl on the town For relief. So the thing speaks for it self. They not ondly Set out to destroy me but the Whole famely Which has been a Grevious thing as my Children has had but a Slim Chanc to get their edication. I have tryed to learn them What has been Cause of such a delay of Justice that if Death should take me away from them by Copys from the deferant Courts and Notery publicks protest of their Protentions they would be able to look up their fradulent Transactions Except that the Covenant was broken and our bill of rights violated and taken from us. I Want Your Exelincys Opinion Wuther a man Can be Debard from the

laws of his Cuntry except he has been Outlawed by some Open violation that he has been Guilty of or be debard from a Jury of our Cuntry—but it seems as tho it Now is the Cace in this Odious trancaction for they never dare to let this Cace go to a Jury even for the damages on account of the Crimanality. Now sir if This is the Case on the account of such a Large Combination has been Guilty of violating the Laws of God and man that The Law Cant Give redress do they not place the Individual Over their heads to Make the Law to sute himself. I very Well know their has been a rumer spread by that Combinatn Of swindlers that I was a Crazey man but I Will apeal to Your Exelenceys Judgement if their was not more of a Crazey turn in their brains than Your H Servant. If Ever such an Open violation of permidated piece of treachery would ever taken place Under this Goverment to Robe One of their own sitzans and family out of some Where about Twenty thousand dollars Worth of real and personal property Besides placeing me out of my business for twelve years. They have tryed to excuse themselves Under ever transaction that Man was able to invent but all proved fruitless. You may think it very strange that the mater has been Delayed by me not makeing a more perservering atempt for this length of time as it was a business of such a Magenitud. I have been expecting that Congress would do something for me and my family as I hope and trust they will by the ⟨action?⟩ Of You and some of my good friends as I and my family are determined to look up the proceedings as soon as may be for I Now have a Whife and four sons Men grown that have with myself been a wating with a great deal pacience. If they will Not Come forrowd to Grant me No releif What are we to do in such a Case? Why we Must Cawl on the diferant Legislatures of the states and from them to the people Which are all Liable under our elective Goverment. But I pray that will not be the Case for I have a better opinion of our Rulers and I trust that they have more regard for their oathe of office than to Neglect One Indvidual and his family by haveing the Constitution and the Laws of our Cuntry trampled upon in such a manner by a sett of Swindlers. I Expect if I had let that Combination Of the violaters of the Law have my vesell sail under a forged register the same as tho I had it sold to a British Merchant the business would have been setled with And My money paid over to me. Then Where was my Oath in such a Case besides my own Conscience by being Gilty of such anormis Crime? Would Not such a proceeding have been High treason by asisting a foreigner With our sertificates of register to help their trade. You now se the begining of this business. A Foreigner one George Cameron set out To Rob me out of my vesell and Cargo and sertifcte. of Registery to help their trade. You now se the beginning of this business. A Foreigner one George Cameron Of the town of Wilmington North Carolina had Been a resident for a Number of Years but Never Would take the Oath of Alegance to this

Goverment Set out to rob me out of My vesell and Cargo and a Sartificat of the Government Because as he afterwards Said that I Was a Dambd Yankee the Ofspring of those Rebels that rebeled against his Goverment. He With som Others More friendly to his Goverment than they Ware to their own Especialy one Samuel R. Goselin a Lawyer then set out to take pertentions as a proctur of the Laws of the General Goverment Which was a pretended Libell befour the district Court for the United States in Wilmington N Carolina. After the proceedings was dismissed by the District Judge Potter he then Obtained an other pretence from the County of Hanover in the state afoursaid and Caused the Whole Vesell and Cargo to be sold befour my face and at the sail I Loudly Exclamed Who ever bought that property bought Stolen Goods. The Sheriff William Nut did sell the Whole property to William Camell. He finding the sail fradulent sold herr again to get herr of his hands for says he to the Cheif Judge of the County I have ruined my self for I have bought Stolen Goods for the Owner was Present and Loudly Exclaimed that whoever bought that property bought Stolen Goods and Where Liable to the provisions of the Law. His Advice was You Must sell herr again for to get herr of Your hands. He then sold herr to one Whiple as he said belon[g]ing to New York. After Geting ready for sea I asked him how he was a going to saile that vesell. His reply was You will Grant request papers for herr will You Knot. My reply was she sould lay their and rott first—he then aplyed to the Collector for the papers but he refused by saying You Nor No Other Shall have them papers Untill Jonathan Elwell is paid and Setled with. The vesell Layed about Tenn days and then a Clearance Was Granted by the Collector Rober Cochran of Wilmington and the said Schooner did sail a Number of Voy[ag]es under some Clande[s]tine head I supose to serve that Scotch foreigner In order for to earn Money for to pay the damages Still keeping me their Without furnishing me with any Suport What ever. I made a number of Atempts to Scivill Authorities for to Obtain Warrants to aprehend them Robers to bring them to Justice but they all refused. If I had Money I Should have sued them for their Denying their duties Injoined Uppon by Law. The Courts seeing such a Comitment they delayed the Matter, thinking to Weare me out or that I should be so Much dissatisfyed to seek some other Cuntry for redress but they found out their Mistake for Wher evver I am robed out of my property their I am determined to seek Redress to the Last end of life. Sir pardon me for this Naritive as it is very Lengthy and Meanly Wrote as You must expect from the sitiwation I am placed in To Work hard and fare the same with My property and damages in the hands of them swindlers and their Accomplices. Now sir this is sent to you by the desire of My second son that is on his Death beed. He repeats the request over and again Never to quit

Writeing to You and the heads of the Nation Untill redress is Granted for my Greivanc as he Lays his death to the Cause of Workeing hard and faring the same with the perplexity of Mind that has Caused a Consumption of his vitals To se such high Crimes and Misdominors in ofice that Justice Could Not Be obtained Intirely a dead Letter of the Law, Laws against Us but None in our favour for us. He has been expecting to get better for to Come on to se You if the Covenant was broken or What steps was Necsary for my relief but alass he is no More but Intirely Resigned himself Up to the hands of his Gracious God by saying he was Glad to retire from this theifing Combination and their Accomplicies. He alltho my son he has allways been admired for his tallents and virtues. Seeing and hearing of My Constant adhearing to the Constitution and the Laws of the Land With the perticuler favour for the Administration he has Made it [h]is studdy to find out such a delay of Justice Which I in som degree have sati[s] fyed by My papers and doctuments in my possesin With the pub[l]ick News papers in my possion in the State Where the robery took place. Sir their is no doubt that forgery with Lys has taken place that My property has been restored with damages by some and Others that My property never was Robed from me. Then what mus be my feeling taking Such a solemn Oat[h] befour My god besides the proof by their pretended Athorities of the General Goverment and state Goverments. Allso if I Could Not prove those Asertions should I dare to Cawl On the diferant tribunals with this asurance. No the diferant tribunals Up to Congres knows the facts. The Courts have tried the Causse and the precidents have pardoned alltho kept in secret from the publick but Not from me as I think I know Every proceeding from the County court up to Congress. I Humbly ax You What must be your feelings Was You to be placed in such a situwation Humbly Beging for your own property that was Robed from You that You had spent the principle part of You[r] days by brousing the seas and that the Chief Magistrate for the Nation would give you No sati[s]faction so that the Loer tribunals would Not adheare to Your suplications as they expect that the Large Weale must be set a going then of Course the small Weale would of Course follow to do Justice. Sir You stated to me that I Could do More than You Could. I Expect in Case of Impeacment Agreable to the Constitution of the Judges that the president shall Not pardon but the plaintiff Shall have his triall by a Jury of the Country and if they are Condemned their is their State the Gallos. This I know to be the Case. But What steps Upon the Humane side of the Law. Death is a tereable terror but if It was Not for this terror Where would be the security for any personal property for every thinking person is shure that the Majestry of the Law is the Next step from the father of all. Good Sir I Humbly axk ten thousand Pardons For waring Your paticen with this

awfull ⟨Moras?⟩, but I hope You will forgive me as we desire the Great and Gracious God will forgive Us all by our Hum station This from Your Most obd Humble Servant
                
                    Jonathan Elwell
                
            